DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/20/2021 has been entered.
Claim Objections
Claim 17 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 15. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claims 1-3, 5, 7-8, 10-11,14-15 and 17 are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by OYAMA, JP 2002-271058.
Regarding claim 1, OYAMA discloses; a method of producing a semiconductor module arrangement, the method comprising: 							providing a first subassembly (Fig. 3; PCB 2) having a number N1 of first adjustment openings (Fig. 3; openings on PCB 2 for support portions 42, 43), a second subassembly (Fig. 3; PCB 2´) having a number N2 of second adjustment openings (Fig. 3; openings on PCB 2´ for support portions 42´, 43´) and a third subassembly (Fig. 3; base plate 400) having a plurality of adjustment pins (Fig. 3; support portions 42, 43, 42´, 43´ are connected to each other through base plate 400) which are fixedly connected to one another, a first set of the plurality of adjustment pins (Fig. 3; 42, 43 extending from top of 400) extending beyond a top surface of the third assembly, a second set of the plurality of adjustment pins (Fig. 3; 42´, 43´ extending from bottom of 400) extending beyond a bottom surface of the third assembly, the first subassembly, the second subassembly and the third subassembly being independent of one another and not connected to one another (Fig. 3; PCB 2, 2´ and base plate 400 are considered independent as shown and described); and 								arranging the first subassembly, the second subassembly and the third subassembly relative to one another in such a way that each of the first set of the plurality of adjustment pins engages (Fig. 3; support portions 42, 43 engages into openings on PCB 2) into one of the first adjustment openings and each of the second 
Regarding claim 2, OYAMA discloses; the third subassembly has a number N1 ≥ 1 of first adjustment pins (Fig. 3; 42, 43 are > 1 ); 							the first subassembly has a number N1 of first adjustment openings into which in each case a different one of the first adjustment pins engages (Fig. 3; support portions 42, 43 engages into different openings on PCB 2); 							the third subassembly has a number N2≥ 1 of second adjustment pins (Fig. 3; 42´, 43´ are > 1 ); 											the second subassembly has a number N2 of second adjustment openings into which in each case a different one of the second adjustment pins engages (Fig. 3; support portions 42´, 43´ engages into different openings on PCB 2´); and 			a totality of the N1 first adjustment pins and the N2 second adjustment pins forms a total quantity of adjustment pins in the plurality which are fixedly connected to one another (Fig. 3; 42, 43, 42´, 43´ are connected to each other through base plate 400).
Regarding claim 3, OYAMA discloses; the first subassembly, the second subassembly and the third subassembly are arranged relative to one another in such a way that each of the N1 first adjustment pins engages (Fig. 3; support portions 42, 43 
Regarding claim 5, OYAMA discloses; the third subassembly has a main body (Fig. 3; main plate 41); the first adjustment pins extend away (Fig. 3; 42, 43 extending from top of main plate 41) from the main body in a first direction; and the second adjustment pins extend away (Fig. 3; 42´, 43´ extending from bottom of main plate 41) from the main body in a second direction opposite to the first direction.
Regarding claim 7, OYAMA discloses; screwing the third subassembly to the first subassembly by first screws (Fig. 4 and ¶ 0022; screw 7); and screwing the third subassembly to the second subassembly by second screws (Fig. 4, 5 and ¶ 0022; screw 7).
Regarding claim 8, OYAMA discloses; the first subassembly, the second subassembly and the third subassembly are in each case a different one of the following subassemblies I to V: (I) a base plate (Fig. 3; base plate 400); (II) a housing; (III) a housing cover; (IV) a heat sink; and (V) a printed circuit board (Fig. 3; 2 and 2´ are different PCB).
Regarding claim 10, OYAMA discloses; the third subassembly is integrally formed and is composed of a uniform, homogeneous material (Fig. 3 and ¶ 0020; base plate formed with aluminum die casting). 
Regarding claim 11, OYAMA discloses; the uniform, homogeneous material is a metal (Fig. 3 and ¶ 0020; base plate formed with aluminum die casting) or a plastic or a molding compound.
Regarding claim 14, OYAMA discloses; all of the adjustment pins (Fig. 3; support portions 42, 43, 42´, 43´ are column) in the plurality are devoid of a thread.
Regarding claims 15 and 17, OYAMA discloses; the plurality of adjustment pins constitutes an integral constituent part (Fig. 3 and ¶ 0020; base plate with column formed with aluminum die casting) of the third subassembly prior to the subassemblies being connected to one another.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 4 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over OYAMA, JP 2002-271058 as applied to claims 1-3, 5, 7-8, 10-11,14-15 and 17 above, and in view of Bixler, US 2008/0096433.
Regarding claim 4, OYAMA substantially discloses the invention of an electronic circuit device of high density with a base plate has columns erected perpendicularly to both side from the base plate but is silent about one, several or each of the N1 first adjustment pins is a blade pin; and/or one, several or each of the N2 second adjustment .

Claims 6 and 16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over OYAMA, JP 2002-271058 as applied to claims 1-3, 5, 7-8, 10-11,14-15 and 17 above, and in view of Soyano, US 2009/0096081.
Regarding claims 6 and 16, OYAMA substantially discloses the invention of an electronic circuit device of high density with a base plate has columns erected perpendicularly to both side from the base plate but is silent about the main body is an annular plastic frame of a housing in which a semiconductor chip is arranged in claim 6 and the plurality of adjustment pins is plastic molded to a sidewall of the third subassembly in claim 16.									 		However Soyano teaches that the main body is an annular plastic frame (Fig. 1; resin housing 40) of a housing in which a semiconductor chip is arranged (Fig. 1; 30, 31) and the plurality of adjustment pins (Fig. 4; positioning pins 108 are on the external .

Claims 9 and 12-13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over OYAMA, JP 2002-271058 as applied to claims 1-3, 5, 7-8, 10-11,14-15 and 17 above, and in view of Hartke, US 6801431.
Regarding claim 9, OYAMA substantially discloses the invention of an electronic circuit device of high density with a base plate has columns erected perpendicularly to both side from the base plate and connected with circuit boards but is silent about cohesively connecting the base plate to a circuit mount; cohesively connecting the circuit mount to a semiconductor chip; and arranging the semiconductor chip on a face of the circuit mount which is averted from the base plate.						Regarding claim 12, OYAMA discloses; the second subassembly (Fig. 3; PCB 2´) is a printed circuit board.											OYAMA substantially discloses the invention of an electronic circuit device of 

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Regarding applicant argument about amended claim 1, examiner acknowledged the newly found reference (OYAMA, JP 2002-271058) provided by the applicant and new 102 and 103 rejections have been applied, please see the rejections above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AZM PARVEZ whose telephone number is (571)270-1391.  The examiner can normally be reached on M-F 9-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AZM A PARVEZ/Examiner, Art Unit 3729                                                                                                                                                                                                        
/PETER DUNGBA VO/Supervisory Patent Examiner of Art Unit 3729